IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MING WEI,                                : No. 402 MAL 2016
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
COMMONWEALTH OF PENNSYLVANIA             :
PENNSYLVANIA, DEPARTMENT OF              :
HEALTH, PENNSYLVANIA STATE CIVIL         :
SERVICE COMMISSION, VERONICA             :
URDANETA, STEPHEN OSTROFF, AND           :
TIFFANY BURNHAUSER,                      :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of October, 2016, the Petition for Allowance of Appeal

is DENIED.